DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered. 
Claims 1 – 20 are now pending. Claims 14-20 are currently rejected. Claims 1-13 are allowable. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the data model configured to analyze new contextual data associated with an event to determine whether a network change is warranted;” in claim 1.  Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
s 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2016/0366619 A1).
(1) Regarding claim 14:
Yang discloses a computer-implemented method comprising: determining, by a user device (Fig. 6, 602) connected to a first network, an occurrence of an event associated with a user action and the user device (Fig. 6, 618; Paragraph [0052], “UE leaving a coverage area of the serving LTE eNodeB 604”); determining contextual data associated with the event (Fig. 6, 620 and 624; Paragraph [0034] and [0053], “measurement report”); analyzing the contextual data based at least in part on a data model to determine whether a change to a second network is warranted, the data model being trained based on historical network usage data indicating one or more network usage patterns associated with the device (Paragraph [0034], “the UE may measure the neighbor cells of a second network for signal strength, frequency channel, and base station identity code (BSIC) ... Such measurement may be referred to as inter-radio access technology (IRAT) measurement”); and determining to refrain from effectuating a change from the first network to the second network (Paragraph [0057], “the handover is prevented when the UE 602 sends a measurement report (e.g., B1 or B2) for a cell of the target radio network controller (RNC)/base station subsystem (BSS) 610 that becomes undesirable for handover”). 
(2) Regarding claim 15:
	Yang further disclsoes determining a change in a location of the device; and determining the occurrence of the event based on the user action changing the location of the device (Paragraph [0052]; Fig. 6, 618).

Yang further discloses determining that the second network, which was previously not accessible, is accessible; and determining the occurrence of the event based on the second network becoming accessible (Paragraph [0053], “when an inter-RAT neighbor becomes better than a threshold”). 
(4) Regarding claim 17:
Yang further discloses determining that the user action includes a user of the user device activating an application; and determining the occurrence of the event based on an activation of the application (Paragraph [0051], “UE may conduct a voice call”).
	(5) Regarding claim 18:
Yang further discloses the contextual data comprises at least one of: location data indicating a location of the device;  connectivity data indicating a first quality of the first network and a second quality of the second network (Paragraph [0034], “UE may measure the neighbor cells of a second network for signal strength”; Paragraph [0038], “the UE may perform an LTE serving cell measurement”);  user activity data indicating activity of the user with one or more applications associated with the device;  security data indicating security associated with at least one of the first network, the second network, or the one or more applications;  service plan data associated with a service plan of the device, the service plan indicating at least one of roaming information or data usage information;  or device component data indicating at least a useful battery life of a battery of the device.
	(6) Regarding claim 19:
. 

	Claim Rejections - 35 USC § 103	 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0366619 A1) in view of Decarreau et al. (US 2019/0174368 A1).
 (1) Regarding claim 20:
Yang further disclose wherein an output of the data model indicates that a change to the second network is warranted (Fig. 6, 628 and 640).
Yang does not disclose determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from effectuating the change from the first network to the second network based at least in part on the first security level being below the second security level.
Decarreau teaches determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from effectuating the change from the first network to the second network based at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Yang to include the features of determining a first security level associated with the second network is below a second security level required to perform a particular action; and determining to refrain from effectuating the change from the first network to the second network based at least in part on the first security level being below the second security level as shown in Decarreau in order to prevent a UE from connecting to an unsecure network during handover.

Allowable Subject Matter
Claims 1-13 are allowed.


	Response to Arguments
Applicant's arguments with respect to rejections of independent claims 1 and 6 based on Kwan have been fully considered and are persuasive.  Accordingly, the rejections of claims 1 and 6 have been withdrawn.  The rejections of dependent claims 2-5 and 7-13 have also been withdrawn for being dependent from claims 1 and 6. 
Applicant's arguments with respect to rejection of independent claim 14 based on Kwan have been fully considered but are moot in view of the new ground of rejection based on Young presented in the current Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465